ORDER
PER CURIAM.
Mary Hutchison and Bethsheba Nolan (collectively “Defendants”) appeal the judgment awarding their sibling Kenneth Kirchoff (“Plaintiff’) $65,604 in attorney’s fees. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

. Two motions have been filed on appeal: Defendants have filed a motion to dismiss Plaintiffs brief, and Plaintiff has filed a motion for attorney's fees on appeal. Both motions have been taken with the case. We deny Defendants’ motion to dismiss Plaintiffs brief. However, we grant Plaintiffs motion for attorney’s fees on appeal in the amount of $10,000. See section 456.10-1004 RSMo Supp. 2005 (authorizing a court to award reasonable attorney’s fees to a party in a judicial proceeding involving the administration of a trust when justice and equity require such an award); see also Kirchoff v. Hutchison, 403 S.W.3d 109, 111, 114 (Mo. App. E.D. 2013) (granting Plaintiff's motion for attorney’s fees on appeal in a previous appeal filed by Defendants).